Citation Nr: 1742150	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right knee medial meniscectomy chondromalacia patella..

2.  Entitlement to an increased rating in excess of 10 percent for left knee medial meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1990 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009 and August 2009 rating decisions of the RO in Oakland, California.  

During the pendency of the appeal, in April 2011, the agency of original jurisdiction (AOJ) increased the initial rating for the right knee from noncompensable to 10 percent, effective August 5, 2008.  

This appeal was previously remanded by the Board in December 2015 and August 2016 for further development.  For the reasons explained below, the appeal must be remanded again. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Specifically, the August 2016 remand directed the VA examiner to conduct range of motion testing in active, passive, weight-bearing, and non-weight bearing.  On remand, the Veteran was provided with a VA examination in April 2017; however, the VA examiner did not comply with the August 2016 remand directives.  Rather, the examiner conducted range of motion testing and did not identify whether it was on active, passive, weight-bearing, and non-weight bearing.  The Board acknowledges that at the end of the report, the examiner answered questions indicating that pain was observed on passive range of motion testing and when "the joint" was used in non-weight-bearing.  The Board finds that these answers do not substantially comply with the remand directives as no range of motion findings were recorded for passive range of motion testing or testing with non-weightbearing.  Further, in answering the questions regarding pain on passive  and non-weight bearing motion, the examiner did not specify in which joint the pain was observed.  

Moreover, when addressing flare-ups, the April 2017 VA examiner indicated that pain significantly limits the functional ability of each knee.  When asked if able to describe in terms of range of motion, the examiner indicated that she "cannot report the extent of limitation of motion during a flare-up because I have not examined the veteran under those conditions."   In a recent case, the Court of Appeals for Veterans Claims (the Court) indicated that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202 (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  See Sharp v. Shulkin, __ Vet.App. __, 2017 LEXIS 1266 (Sept. 6, 2017).  As the April 2017 VA examiner did not provide a sufficient explanation as to why the Veteran's functional loss due to flares could not be estimated, remand for another examination is required.  

While on remand, any additional outstanding VA treatment records dated since February 2016 should be obtained and the Veteran should be given the opportunity to identify any relevant private or VA treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since February 2016.  
2.  Send to the Veteran and his representative a letter requesting that he identify any outstanding, relevant private treatment records and offer him the opportunity for VA to obtain the records on his behalf.  If he responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

3.  After completion of items number 1 and 2, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected knee disabilities.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he or she could not do so.  See Sharp v. Shulkin, __ Vet.App. __, 2017 LEXIS 1266 (Sept. 6, 2017).

Also for each knee, the examiner should indicate whether there is any ankylosis, and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Further, for each knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  If possible, the examiner should indicate whether the severity has remained the same throughout the entire period on appeal.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the requested actions, adjudicate the claims on appeal.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




